This is a Final office action for serial number 17/097,598. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 8, 9, 11, 12, 13, 15, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 25, 26, 27, 43 and 44  of copending Application No. 17/319,877  in view of Azuma et al. (Azuma) 8,540,194. Application No. 17/319,877 and the claimed invention both disclose a platform, a pair of sidewalls, a top wall, a pair of strut extensions, an angle between platform and pair of sidewalls is an acute angle, the first height and second height are equal. Application No. 17/319,877 discloses all of the limitations of the claimed invention except for the at least one support wall. Azuma teaches that it is known to have at least one support wall defining an upper and lower lumen (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application No. 17/319,877 to have included the at least one support wall as taught by Azuma for the purpose of providing structural support for the lower portion of the device and provide stability of the device to prevent shifting or accidental sliding.
This is a provisional nonstatutory double patenting rejection.
[AltContent: arrow][AltContent: textbox (U-shaped channel)][AltContent: textbox (strut extension)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (topwall)][AltContent: arrow][AltContent: textbox (sidewall)][AltContent: textbox (sidewall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (platform)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (hooks)][AltContent: arrow][AltContent: textbox (lower lumen)][AltContent: arrow][AltContent: textbox (upper lumen)]                 
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (U-shaped channel)][AltContent: textbox (interior cavity)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first end              central portion         second end
support wall        support wall            support wall)][AltContent: arrow][AltContent: textbox (support wall)]
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 11, 13, and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Azuma et al. (Azuma) 8,540,194. 
Azuma discloses in regards to claim 1,  a roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end; at least one support wall disposed within the interior cavity, wherein the at least one support wall at least partially defines at least one lumen that extends the length of the support, and wherein the at least one support wall includes: a first end extending from a first sidewall of the pair of sidewalls at a first height above the platform; a second end extending from a second sidewall of the pair of sidewalls at a second height above the platform; and a central portion at a third height above the platform, wherein the third height is different from at least one of the first height or the second height; and a pair of strut extensions extending above the top wall, wherein each of the pair of strut extension comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a substantially U-shaped channel that extends at least a portion of the length of the support, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitarily formed.  
In regards claim 3, Azuma discloses the roof equipment support of claim 1, wherein the at least one support wall defines at least partially an upper lumen and a lower lumen of the at least one lumen.  
In regards claim 5, Azuma discloses the roof equipment support of claim 3, wherein the at least one support wall is configured to support a load, and wherein the upper lumen is sized and shaped to receive a piping member that extends therethrough.  
In regards claim 6, Azuma discloses the roof equipment support of claim 1, wherein a cross-sectional profile of the support is constant along the length of the support.  
In regards claim 11, Azuma discloses roof equipment support comprising: a monolithic body having a first end and an opposite second end defining a longitudinal axis, wherein the monolithic body comprises: a platform; 117307913.13U.S. Patent Application Serial No. 17/097,598 Reply to Office Action of February 7, 2022 a top surface; a first side surface; a second side surface opposite the first side surface; a pair of strut extensions extending upward from the top surface and each of the pair of strut extensions is disposed adjacent a respective side surface of the first and second side surfaces, wherein each of the pair of strut extensions has a hook at a distal end, and wherein a cross-sectional profile of the monolithic body is constant along the longitudinal axis; at least one lumen defined in the monolithic body and extending from the first end to the second end along the longitudinal axis; and at least one support wall disposed within the at least one lumen, wherein the at least one support wall includes: a first end extending from the first side surface at a first height above the platform; a second end extending from the second side surface at a second height above the platform; and a central portion at a third height above the platform, wherein the third height is different from at least one of the first height or the second height.  
In regards claim 13, Azuma discloses the roof equipment support of claim 11, wherein the at least one lumen comprises two or more lumens, wherein the two or more lumens are disposed between the platform and the at least one support wall and the top surface and the at least one support wall.
In regards claim 14, Azuma discloses 14 the roof equipment support of claim 13, wherein the at least one support wall is configured to support a load and defines a pipe rest portion that is concave in shape.  
In regards claim 15, Azuma discloses the roof equipment support of claim 11, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions.  
In regards to claim 22, Azuma discloses the first height and second height are equal. 
[AltContent: arrow][AltContent: textbox (U-shaped channel)][AltContent: textbox (strut extension)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (topwall)][AltContent: arrow][AltContent: textbox (sidewall)][AltContent: textbox (sidewall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (platform)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (hooks)][AltContent: arrow][AltContent: textbox (lower lumen)][AltContent: arrow][AltContent: textbox (upper lumen)]                 
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (U-shaped channel)][AltContent: textbox (interior cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first end              central portion         second end
support wall        support wall            support wall)][AltContent: arrow][AltContent: textbox (support wall)]
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (Azuma) 8,540,194 in view of Gray 1,133,855. Azuma discloses all of the limitations of the claimed invention except for the roller element. Gray teaches that it is known to have a roller element configured to be rotatably received at least partially between the top surface and the pair of strut extensions (2 or 4) , wherein the roller element comprises an elongated shaft (11) with a diameter that is greater than a height of the pair of strut extensions above the top surface; the roller element further comprises a pair of end caps (12) that are configured to couple to ends of the elongated shaft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Azuma to have included the roller element as taught by Gray for the purpose of providing a device to carry a pipe used in heating systems allowing the pipe to rotate wherein the pipe is subject to expansion and contraction. 	
Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (Azuma) 8,540,194. Azuma discloses all of the limitations of the claimed invention except for the wherein the at least one support wall comprises a pair of support walls in a substantially V-shaped configuration. It would have been an obvious matter of design choice to have made to have wherein the at least one support wall comprises a pair of support walls in a substantially V-shaped configuration, since such a modifications would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical.
Claim(s)  9 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (Azuma) 8,540,194 in view of Collins et al. (Collins) 20008/0054143. Azuma discloses all of the limitations of the claimed invention except for wherein a width of the platform is greater than a spacing between the pair of sidewalls; and wherein the platform, the top surface, the first side surface, and the second side surface form a substantially trapezoidal cross-sectional profile Collins teaches that it is known to have wherein a width of the platform is greater than a spacing between the pair of sidewalls (Figure 7A teaches it is known to change from a substantially rectangular/square configuration figure 7B to a trapezoidal configuration Figure 7A); and wherein the platform, the top surface, the first side surface, and the second side surface form a substantially trapezoidal cross-sectional profile (see figure 7A). It would have been an obvious matter of design choice to have made to have wherein a width of the platform is greater than a spacing between the pair of sidewalls; and wherein the platform, the top surface, the first side surface, and the second side surface form a substantially trapezoidal cross-sectional profile as taught by Collins, since such a modifications would have involved a mere change in the shape of a component as taught by Collins.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (Azuma) 8,540,194 in view of Collins et al. (Collins) 20008/0054143. Azuma discloses all of the limitation of the claimed invention except for wherein the platform defines flanges that extend outwards from the pair of sidewalls. Collins teaches that it is known to have a platform defines flanges that extend outwards from the pair of sidewalls (see Figure 7A, element 700). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Azuma to have included a platform defines flanges that extend outwards from the pair of sidewalls for the purpose of providing means of attachment for the device to a surface. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the specific references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631